               Case 19-50102-BLS   Doc 24   Filed 10/10/19   Page 1 of 8




                IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF DELAWARE


 In re:                                         Chapter 11
 Woodbridge Group of Companies, LLC,            Case No. 17-12560 (BLS)
 et al.,
               Debtors.
                                                Adv. Pro. No. 19-50102
 Woodbridge Wind-Down entity, LLC               (BLS)
 and WB 714 Oakhurst, LLC,
                                                Re: Docket Nos. 11, 12
               Plaintiffs,

          v.

 Monsoon Blockchain Storage, Inc.,

               Defendant.




Colin R. Robinson, Esq.                      Evan T. Miller, Esquire
Pachulski, Stang Ziehl & Jones, LLP          Bayard, P.A.
919 Market Street, 17th Floor                600 N. King Street, Suite 400
P.O. Box 8705                                Wilmington, DE 19801
Wilmington, DE 19899

Kenneth N. Klee, Esq.                        William A. Smelko, Esq.
Klee, Tuchin, Bogdanoff & Stern LLP          PROCOPIO
1999 Avenue of the Stars, 39th Floor         525 B Street. Suite 2200
Los Angeles, CA 90067                        San Diego, CA 92101

Counsel for Plaintiffs                       Counsel for Defendant
                 Case 19-50102-BLS         Doc 24       Filed 10/10/19     Page 2 of 8




                                   MEMORANDUM ORDER 1

        Before the Court is the Motion for Default Judgment (the “Motion”) 2 filed by

the Plaintiffs; 3 the objection to the Motion (the “Objection”)4 filed by the defendant,

Monsoon Blockchain Storage, Inc. (“Monsoon”); and the Plaintiffs’ reply 5 thereto. The

briefing on the matter has been completed, and the record reflects as follows:

        1.       On December 4, 2017, the Woodbridge Group of Companies, LLC and its

affiliates (the “Debtors”) filed petitions for relief under Chapter 11.

        2.       On February 2, 2019, the Plaintiffs filed an adversary complaint (the

“Complaint”) against Monsoon concerning ownership of a $318,000 “earnest money”

deposit (the “Escrowed Funds”) deposited by Monsoon in connection with an

agreement dated November 14, 2018 (the “Purchase Agreement”) for the purchase of

real property located at 714 N. Oakhurst Drive, Beverly Hills, California (the

“Property”). 6

        3.       The Complaint alleges that Monsoon waived “any and all buyer

contingencies” under the Purchase Agreement upon signing a Contingency Removal


1
  This Memorandum Order constitutes the Court’s findings of fact and conclusions of law under Rule
52 of the Federal Rules of Civil Procedure, made applicable to this proceeding by Rule 7052 of the
Federal Rules of Bankruptcy Procedure.
2 AP Docket No. 12.
3 The Complaint was originally filed on February 12, 2019 by the Woodbridge Group of Companies

(“Woodbridge”) and Eldredge Investments, LLC (“Eldredge” and, with Woodbridge, the “Original
Plaintiffs”). However, after the Debtors’ Plan was confirmed by Order dated October 26, 2018 (Main
Case Docket No. 2397), and its Effective Date occurred on February 15, 2019 (Main Case Docket No.
3421), the Woodbridge Wind-Down Entity LLC and WB 714 Oakhurst, LLC were substituted for the
Original Plaintiffs. For ease of reference, the Original Plaintiffs and the substituted plaintiffs will be
referred to herein as the “Plaintiffs.”
4 AP Docket No. 17.
5 AP Docket No. 22.
6 Complaint (AP Docket No. 1) ¶¶ 1-2.




                                                    2
                 Case 19-50102-BLS    Doc 24    Filed 10/10/19   Page 3 of 8




No. 2 on December 4, 2018, and, consequently, the Escrowed Funds became non-

refundable to Monsoon and payable to Eldredge as liquidated damages if the escrow

failed to close as a result of a default by Monsoon. 7

        4.       On January 2, 2019, the Bankruptcy Court approved the Purchase

Agreement (the “Sale Order”) and the Complaint alleges that the parties were

obligated to close escrow for the purchase and sale of the Property within fourteen

days following the entry of the Sale Order. 8

        5.       The Complaint alleges that Monsoon breached its obligations under the

Purchase Agreement when it failed to deposit into the escrow the purchase price and

other deliverables required under the Purchase Agreement. 9 The Complaint further

alleges that Monsoon failed to cure its breach by again failing to close escrow within

three days following its receipt of the Demand to Close Escrow. 10

        6.       The Complaint alleges that on January 23, 2019, Eldredge, through its

legal counsel, notified Monsoon that it was terminating the Purchase Agreement and

requested that Monsoon countersign the Cancellation of Contract, Release of Deposit,

and Cancellation of Escrow (the “Cancellation Instructions”). 11 Monsoon refused to

execute the Cancellation Instructions and, instead, responded by a letter proposing

“three paths forward,” (i) returning the Escrowed Funds to Monsoon; (ii) extending




7
  Id. at ¶¶ 3, 22, 23.
8 Id. at ¶¶ 4-5, 24.
9 Id. at ¶ 6.
10 Id. at ¶ 10.
11 Id. at ¶¶ 7, 26, 27.




                                            3
               Case 19-50102-BLS         Doc 24      Filed 10/10/19     Page 4 of 8




the closing date to allow for repairs and appraisal; or (iii) becoming “embroiled in a

legal dispute.” 12

       7.      On February 12, 2019, the Plaintiffs filed the Complaint and served the

Complaint and “Summons and Notice of Pretrial Conference in an Adversary

Proceeding” (the “Summons”) upon Monsoon via United States first class mail. 13 The

Summons instructed that Monsoon was required to file a motion or answer within 30

days after the issuance of the Summons. 14                However, Monsoon did not file a

responsive pleading to the Complaint.

       8.      On March 28, 2019, the Plaintiffs filed a Request for Entry of Default

Against Defendant, 15 which was entered by the Clerk of Court on April 1, 2019. 16

       9.      On April 1, 2019, the Plaintiffs filed the Motion; on April 15, 2019,

Monsoon filed its Objection; and on May 28, 2019, the Plaintiffs filed their Reply.

                                          STANDARD

       10.     The Third Circuit has held that “three factors control whether a default

judgment should be set aside or granted: (1) prejudice to the plaintiff if default is

denied, (2) whether the defendant appears to have a litigable defense, and

(3) whether the defendant’s delay is due to culpable conduct.” 17




12 Id. at ¶ 8. See also Ex. E (AP Docket No. 8).
13 Motion at ¶ 3; AP Docket No. 4.
14 Id.
15 AP Docket No. 10.
16 AP Docket No. 11.
17 Mowafy v. Noramco of Delaware, Inc., C.A. No. 05-733, 2007 WL 2828013, *3 (D. Del. Sept. 27, 2007)

(citing Jorden v. Nat’l Guard Bureau, 877 F.2d 245, 250-51 (3d Cir. 1989)).




                                                 4
               Case 19-50102-BLS         Doc 24      Filed 10/10/19     Page 5 of 8




       11.     “The Third Circuit recognizes the court’s broad discretion whether to

grant a default judgment.” 18

       12.     Moreover, the Third Circuit disfavors default judgments, preferring that

cases be decided on the merits. 19

                                           ANALYSIS

       13.     Monsoon argues that it has several valid defenses to the Complaint,

including: (i) unclean hands, alleging that Eldredge principals and agents made

repeated promises without any intent to perform those promises, including promises

to extend the escrow closing date; (ii) lack of jurisdiction, because it has not filed a

proof of claim in the bankruptcy case; (iii) mandatory arbitration required under the

parties’ contract, (iv) failure of conditions precedent, alleging that Eldredge failed to

perform contract obligations relating to inspections, repairs and closing, and

(v) waiver and estoppel, alleging that both the terms of the parties’ written

agreement, and the promises, representations and assurances given to Monsoon by

the principals and agents of Eldredge constitute waivers of the Plaintiffs’ rights to

receive equitable relief as requested in the Complaint.

       14.     The Plaintiffs contend that the existence of a meritorious defense is a

threshold issue in the default judgment analysis, 20 but argue that that Monsoon’s

defenses rest on improper parol evidence and claims that are foreclosed by the actual




18
   Mowafy, 2007 WL 2828013, *4 (citing Hurst v. Rehoboth Beach, No. Civ.A. 03-362-KAJ, 2005 WL
823867, *3 (D.Del. Mar. 31, 2005))
19 Id. (citing U.S. v. $55,518.05 in U.S. Currency, 728 F.2d 192, 194-94 (3d Cir. 1984)).
20 Hritz v. Woma Corp., 732 F.2d 1178, 1181 (3d Cir. 1984) (“The threshold issue in opening a default

judgment whether a meritorious defense has been asserted.”).




                                                 5
               Case 19-50102-BLS     Doc 24    Filed 10/10/19   Page 6 of 8




documents. The Plaintiffs rely on Exhibit B to the Complaint (the “Contingency

Removal”), which is signed by Monsoon and, they claim, removes all contingencies

and expressly acknowledges that Monsoon will “not be entitled to a return of Buyer’s

deposit if Buyer does not close escrow.” 21 Further, the Plaintiffs allege that Monsoon

signed a separate Addendum to the Purchase Agreement providing the bankruptcy

court with sole and exclusive jurisdiction to interpret and enforce the terms of the

Agreement. 22

       15.     Monsoon also argues that the Plaintiffs would not be prejudiced if their

Motion is denied due to the short lapse of time between the filing of the Complaint

and the filing of the Motion. The Plaintiffs claim that delay contravenes Fed. R.

Bank. P. 1001, which directs that “[t]he rules shall be construed, administered, and

employed by the court and the parties to secure the just, speedy, and inexpensive

determination of every case and proceeding.” 23

       16.     As for culpable conduct, Monsoon claims that it did not receive the

Complaint and Summons and, when it became aware of the lawsuit, it acted

promptly. The Plaintiffs argue in response that the Complaint and Summons were

duly and properly served by first class mail upon Monsoon and, in accordance with

Delaware law, by UPS Next Day Air Delivery upon Monsoon’s own registered agent

for service of process.




21
   Complaint, Ex. B, ¶ 3.
22 Complaint, Ex. A.
23 Fed. R. Bankr. P. 1001.




                                           6
               Case 19-50102-BLS          Doc 24      Filed 10/10/19     Page 7 of 8




       17.     Considering the background and the parties’ arguments along with the

Third Circuit’s standard for granting or setting aside default judgments, this Court

finds this matter to present a very close call, but concludes that the Plaintiffs’ Motion

should be denied. As discussed by the parties, a threshold issue is whether Monsoon

has asserted a meritorious defense. At this time, however, Monsoon is not required

to establish its defense beyond doubt; instead, it needs to establish a defense that, if

proven at trial, would constitute a complete defense. 24 Moreover, there is nothing to

suggest that the Plaintiffs’ “ability to pursue to the claim has been hindered since the

entry of the default judgment by loss of evidence or otherwise.” 25 And, finally, the

timing of this matter is not so egregious to show willfulness or bad faith conduct by

Monsoon. 26




24 Hritz, 732 F.2d at 1181. While Monsoon’s proffered defenses appear rather thin in light of all
pleadings before the Court, they provide enough material to grant Monsoon the opportunity to be
heard on the merits.
25 Gross v. Stereo Component Sys., Inc., 700 F.2d 120, 123 (3d Cir. 1983) (quoting Feliciano v. Reliant

Tooling Co., 691 F.2d 653, 657 (3d Cir. 1982) (internal punctuation omitted).
26 Gross, 700 F.2d at 123 (citing Feliciano, 691 F.2d at 657)).




                                                  7
            Case 19-50102-BLS      Doc 24   Filed 10/10/19   Page 8 of 8




      Accordingly, it is hereby:

      ORDERED that the Plaintiffs’ Motion for Default Judgment is DENIED and

      the Entry of Default is SET ASIDE, and it is

      further ORDERED that the Court will hold a status hearing on October 23,

      2019 at 9:30 a.m. (ET) in Courtroom No. 1, United States Bankruptcy Court,

      824 N. Market Street, 6th Floor, Wilmington, DE 19801.



                                             BY THE COURT:
Dated: October 10, 2019
Wilmington, Delaware

                                             ____________________________
                                             Brendan Linehan Shannon
                                             United States Bankruptcy Judge




                                        8
